Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 11-17 were previously pending and subject to a non-final office action mailed on December 7, 2021. Claims 11, 13 and 15-16 are amended and claims 12, 14 and 17 are canceled. Claims 11, 13 and 15-16 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed March 8, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 11, 13 and 15-16 has been withdrawn.
Applicant arguments, with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 102/103 of claims 11, 13 and 15-16 has been withdrawn. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1-10 (canceled)  
11. (previously presented) A method comprising: generating, for each of a plurality of performers performing at an event, a unique uniform resource link (URL) from which the ticket portal can be accessed;  redirecting traffic from each of the URLs associated with the plurality of performers to a landing page that allows a user to generate a ticket request at a server to provide a plurality of Application No.: 16/915230 Page 4 of 10 ticket requests for the event, each ticket request of the plurality of ticket requests comprising an indicator representing the unique URL from which the landing page was accessed, such that the indicator represents the performer of the plurality of performers associated with the unique URL; assigning a score to each of the plurality of performers based on the indicators associated with each performer across the plurality of ticket requests; ranking the plurality of performers according to the determined score for each performer to provide a ranking of the plurality of performers; and assigning a plurality of timeslots, each representing a period of time for which one of the plurality of performers will perform at for the event, to the plurality of performers according to the determined score for each of the plurality of performers, wherein each of the plurality of timeslots has an associated priority and the plurality of timeslots are assigned in order of priority to the plurality of performers in an order defined by the ranking.  
12. (Cancelled).  
13. (previously presented) The method of claim 11, further comprising generating a quick response (QR) code for the unique URL associated with each of the plurality of performers, such that a computing device associated with the user can access the unique URL for one of the plurality of performers by capturing an image of the QR code.  
14. (Canceled).  
15. (previously presented) The method of claim 11, wherein each of the plurality of timeslots has an associated priority associated with each of the plurality of performers, and assigning the plurality of timeslots in order of priority to the plurality of performers in the order defined by the ranking comprises assigning to each performer, in the order defined by the ranking, a timeslot of a set of unassigned timeslots from the plurality of timeslots that has a highest priority associated with the performer.  
16. (previously presented) The method of claim 11, wherein assigning the plurality of timeslots in order of priority to the plurality of performers in an order defined by the ranking comprises: generating an electronic communication to a first performer in the ranking of the plurality of performers requesting selection of a timeslot of the plurality of timeslots; receiving an electronic communication from the first performer indicating the selection of the timeslot; and generating an electronic communication to a second performer in the ranking of the plurality of performers requesting selection of a timeslot of a set of remaining timeslots from the plurality of timeslots.   
17-20 (cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Higgy (U.S. Patent Application Publication No. 2013/0173317), Wu (U.S. Patent No. 9,646,101) and Bhan et al. (U.S. Patent Application Publication No. 2015/0287119) as indicated in the December 7, 2021 non-final office action pages 7-10. 
The next closest prior art is “Customer Purchase Intent Prediction Under Online Multi-Channel Promotion: A Feature-Combined Deep Learning Framework” Published by IEEE in 2019 discloses a method of determining a customer intent to purchase tickets for an event. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 11, 13 and 15-16.
“assigning a plurality of timeslots, each representing a period of time for which one of the plurality of performers will perform at for the event, to the plurality of performers according to the determined score for each of the plurality of performers, wherein each of the plurality of timeslots has an associated priority and the plurality of timeslots are assigned in order of priority to the plurality of performers in an order defined by the ranking.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628